129 F.3d 122
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Ray G. MAIR, individually and as personal representative forthe Estate of Juniet N. Mair, Appellant,v.Hagerty, Johnson, Albrightson & Beitz, P.A., a Minnesotaprofessional corporation;  James Anthony Beitz;  David W.Johnson, individually;  Popham, Haik, Schnobrich & Kaufman,Ltd., a Minnesota Limited Partnership;  Raymond Haik,individually, Appellees.
No. 97-1310MN.
United States Court of Appeals, Eighth Circuit.
Submitted Oct. 20, 1997.Filed Oct. 30, 1997.

Appeal from the United States District Court for the District of Minnesota.
Before FAGG, WOLLMAN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Ray G. Mair, individually and as personal representative for the Estate of Juniet N. Mair, appeals the adverse grants of summary judgment to the law firms sued by Mair on state law claims for malpractice.  We review a grant of summary judgment under a well-established standard.  Because this is a diversity action, we review de novo questions of state law.  Having considered the record and the parties' briefs, we are satisfied the district court correctly applied controlling state law, and the record supports the district court's rulings.  We also conclude a comprehensive opinion in this diversity case would lack precedential value.  We thus affirm on the basis of the district court's rulings without further discussion.  See 8th Cir.  R. 47B.